Title: IX. Further Memoranda from Henry Remsen, Jr., [ca. 1792]
From: Remsen, Henry, Jr.
To: 



[ca. 1792]

If the Secretary of State should think it necessary, when the recording of his Letters while abroad and other foreign Letters will  allow of it, that a Set of the Journals of Congress respecting foreign Affairs should be copied for the foreign Office from the Set which is now in the Home Office, the one to be copied may contain, besides the Matter in the other, all the foreign Treaties, and Letters received by Congress from the Sovereigns of Europe and written by them to those Sovereigns, which will render it very complete and save the Necessity of opening several Books to be denominated differently. A continuation of this Journal will commence with the first act of a foreign Nature that took place under the Administration of the new Government, and contain all Matters of a foreign Nature, such as Ratifications of Treaties &c. on the part of the President, Letters written by him to and received by him from the Sovereigns of Europe, Commissions to our Ministers, Chargé des Affaires and Consuls which are not entered agreeably to the present System of the Office in other Books. And this Continuation may be immediately begun.
Papers to be entered in the foreign Journal, or Journal of foreign Affairs, being a Continuation of that in the Home Office, Viz.
 The President’s Message to the Senate, 
   
   Recorded in the Office of the Secretary of the Senate

 delivered by Mr. Jay June 11th. 1789, on the Subject of the Consular-Convention.
 The President’s Message to the Senate, delivered by Mr. Jay 16th. June 1789, 
   
   idem

 informing them he had given Mr. Jefferson Leave of Absence, and nominating Mr. Short Chargé des Affaires.
 The act of the Senate consenting to, 
   
   idem

 and advising the Appointment of Mr. Short, passed June 18. 1789.
 Mr. Jays report of 25 July 1789, made in pursuance of an Order of the Senate of 22 July directing him to report, 
   
   Report Book 4 Vol.

 whether the Faith of the U. S. is engaged to ratify the Consular Convention in its present Sense and Form.
 The Act to establish the Department of foreign Affairs, 
   
   public Acts

 passed July 27. 1789.
 The Resolve of the Senate of 29 July 1789 consenting to, 
   
   Office of Secy. of Senate.

 and advising the President to ratify the Consular Convention.

 The Ratification of the said Convention on the part of the President, 
   
   Register of Treaties

 which will take in the Convention in full, both original and translation, and the Powers to the respective Plenipotentiaries to form it.
 The Commission to Andrew Ellicott to survey the Boundary between the U. S. and the States of New York and Massachusetts, and to make some astronomical Observations 
   
   Record of Commissions in home Office

 within the Government of Canada, dated September 4. 1789.
 The 1. 3. 4. and 5. Sections of the Act passed 15 September 1789 
   
   public Acts

 altering the Name of the Office.
 Letter from his most Christian Majesty to Congress announcing the Death of the Dauphin, dated 7 June 1789.—The President’s Message to both Houses communicating it, 
   
   In a book to be opened for the purpose

 delivered by Mr. Jay the 29 September—and the President’s Letter of Condolence to his most Christian Majesty of 9 October 1789.
 The Commission of the Secretary of State—dated 
   
   Home Office

 (I believe) 13th. Oct. 1789.
 Mr. Jay’s Note to the President of 28 Novemr. 
   
   Journal of fo; Office, and book to be opened for the purpose

 communicating an account of the Negociations, Treaty and Affairs with Morocco, and the President’s answer of 1st. Decemr. approving of the Draft of a Letter to the Emperor, to be signed by him.
 The President’s Letter to the Emperor of 
   
   idem

 Morocco of 1st. Decem. 1789.
 Mr. Shaw’s Commission to be Consul for 
   
   Book of for: Commissions

 Canton—Feby. 10. 1790.
 The President’s Message to the Senate of 15 February 1790 relating to the Eastern Boundary 
   
   Senate’s Office

 of the U. S.—the Act of the Senate in consequence and subsequent Proceedings
 The President’s Letter to his most Christian Majesty 
   
   Book to be opened for the purpose

 of 6 April 1790 recalling Mr. Jefferson.
 The President’s Proclamation requiring an Observance of the Consular Convention, 
   
   Register of Treaties

 April 9. 1790.

 Commissions to Mr. Short and Mr. Carmichael, 
   
   Book of for: Commissions

 dated 20 April 1790.
 Consular Commissions
   
   idem

—dated 7. 17. and 22 June 1790.
 Qu: Will it be necessary to have recorded the messages from the President to the Senate nominating for Consulships and other foreign Offices, and the Acts of the Senate consenting to, and advising the appointment of the persons nominated, or rejecting them, as the Case may be?
Instead of continuing the Journal of foreign Affairs on the aforegoing Plan, the Consular Convention as ratified and the Proclamation requiring it’s Observance, together with all Treaties, Conventions &c. which may in future be formed, can be recorded in the Register of Treaties in the home Office, which contains all the Treaties, Conventions (the Consular one excepted) and Contracts that have been made; and that Register can be removed to the foreign Office for that purpose.
 The Letters received by Congress from the King of France and other Powers, and written by them to him and them; and those received by the President from those Powers, and written by him to them, may be recorded in a Book to be opened for their reception only.
 The Commissions to our Ministers, Chargé des Affaires and Consuls may be entered in a Book by themselves, to commence with those granted under the present Administration, or to go back to the first Commissions granted, as there is no Record of them other than the Secret Journals of Congress.
NB. other acts have arisen since the date of the last. There are printed forms of Sea letters or passports, which only need filling up when applied for. See record thereof.
The form of a passport granted to individuals going to travel. See rough journal of the foreign office.

   
   Patent business

The board of arts meet the last Saturday in each month and Mr. Crosby is to notify the members thereof the preceding day. When they meet all applications received since the former meeting to be read, and to lie a month under consideration. The Board does not even decide on them then, unless they are accompanied with specifications, drafts, or models properly prepared. No models to be delivered to the persons depositing them, after the patents are issued, without the orders of the Secy. of State: And no patents already made out or which may be made out, to be delivered unless the claimants produce models, drafts and specifications. The specifications to be executed according to the usual form. If by an Attorney see specification enclosed in patent No. 6 but if by the claimant him self, see specification enclosed in patent No. 21. Should you be in doubt as to the want of explicitness in the specifications drafts or models, Mr. Jefferson will remove it on application. When a patent is granted label the model, as I have done, or the models, as sometimes two models of the same thing are deposited.
Such of the Foreign letters as are not filed away in the cases, are for the present put on my desk in the two pigeon holes at the right hand side. The Consular returns are at the bottom of said desk right hand side: and so are the Letters from the Attornies of districts, which are tied together. The drafts of foreign proceedings, such as ratifications, exequaturs on foreign consular commissions, letters to European powers, are filed in said desk left hand pigeon hole. The letters from our Ministers and Chargé des affaires now in commission Mr. Jefferson keeps. All the foreign letters received before Mr. Jefferson came into Office, are filed away as the others were in the time of Mr. Jay. For any particular letter see book relating to files in the desk already alluded to.
Papers to be furnished to our Ministers and Chargé des affaires.
Each of them to receive one copy of the laws in octavo, one copy of the Journals of the Senate, one copy of the Journals of the House of Representatives, one of Freneau’s papers, and one of Fenno’s papers, with such pamphlets as Mr. Jefferson may specially direct.—Mr. Short to receive, in addition to these one Richmond paper, there being two received. See my several memorandums.
We take one piece currently which is to be divided equally among them.
One set of Fenno’s paper to be preserved and half bound for the use of the Office; and two sets of Freneau’s.
Mr. Jefferson has a number of letters, which when he has done with, he’ll return to the Office to be re-filed. They are principally foreign Letters.
Petitions for patents are to be endorsed according to the present mode, the day of their receipt, and noted in the minute book, in which petitions are filed together in the desk up stairs in one of  the pigeon holes. In the said desk are filed in another pigeon hole, the petitions decided on; and also the drafts of patents issued, which drafts the law for promoting useful arts directs to be recorded. Some of the specifications are in said desk, and others in the closet.
Journals of old Congress. There are ten Sets complete in the chest in the third story; and twenty sets in the garret which want the 4th. Vol. to make them so. Mr. Dunlap can supply them, and I have spoken to him to do it. I should think when he furnishes the Vols., that as many Vols. of the Laws of the United States should be added to them as there are sets, making in the whole 30. sets. None of these are to be delivered out without the express order of Mr. Jefferson.
Detail of the business in the Department of State
Home-Office. In this office is a journal wherein is to be noted its transactions; also the receipt of Laws from the President, and at the end of every Session a receipt mentioning their titles is to be made out and given to his Secretary. Note also in it all papers received from the President to be filed: and the receipt of books, maps &c., filed by authors under the act for the encouragement of learning.
The distribution of the laws as mentioned in the aforegoing Journal to be continued. See that Journal.
Newspapers are to be filed, and at the end of the year half bound.
Laws of the several States.——Do.——Do.
☞A little attention will be necessary in separating the foreign from the domestic letters, as they are sent to the Office of Mr. Jefferson to be filed. My rule in making the separation was by reading them. The domestic letters to be filed in the Office down stairs, the foreign Letters in the Office upstairs.
☞whenever leisure will allow, the foreign letters and papers should be filed anew, as some of the boxes are too full to admit of more being put in them. There is a new c[ase?] and 12 new paper boxes to go in it provided for the papers. When you go thro’ this business, take all the foreign letters out of the iron chest, and file them away with other papers, agreeable to the present mode which is the best for preserving them, and for enabling a person to find them.
Foreign Office.The letters from our Ministers, Chargé des affaires, and Consuls will be sent to the Office to be filed from time  to time by Mr. Jefferson; who will direct which shall be recorded. Observe the present mode of filing them. His foreign letters will be recorded in the foreign letter book, and his domestic letters in the domestic letter book, as before, and at the close of every year. Material papers enclosed and referred to in letters he writes, to follow the letter in the record.
